Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 1 of 16 PageID #: 542




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


ANTONIO FELICIANO,

                       Petitioner,

       v.                                          Civ. Act. No. 17-430-LPS

TRUMAN MEARS, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                       Respondents. 1




                               MEMORANDUM OPINION


Antonio Feliciano. Pro se Petitioner.

Maria T. Knoll, Deputy Attomey General of the Delaware Department of Justice, Wilmington,
Delaware. Attomey for Respondents.




November16,2020
Wilmington, Delaware


1
 Warden Truman Mears replaced former Warden Kolawole Akinbayo, an original. party to the case.
See Fed. R. Civ. P. 25(d).
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 2 of 16 PageID #: 543



~f~
STARK, U.S. District Judge:

I.      INTRODUCTION

        Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 ("Petition") filed by Petitioner Antonio Feliciano ("Petitioner"). (D.I. 1) The State

filed an Answer in Opposition. (D.I. 9) For the reasons discussed, the Court will dismiss the

Petition.

II.     BACKGROUND

        On April 24, 2014, following a bench trial in the Superior Court, Petitioner was convicted of

second degree burglary and theft under $1500 (lesser included offense). (D.I. 9 at 1) On November

6, 2014, the Superior Court sentenced Petitioner as a habitual offender to eight years at Level V for

the burglary conviction, and six months at Level V suspended for six months of probation for the

theft conviction. (Id.) The Delaware Supreme Court affirmed Petitioner's convictions in June 2015.

See Feliciano v. State, 115 A.3d 1214 (fable), 2015 WL 3766442 (Del June 12, 2015).

        In September 2015, Petitioner filed in the Superior Court a motion for postconviction relief

pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion"). (D.I. 12-9) The

Superior Court conducted a hearing on the Rule 61 motion in February 2016. See Feliciano v. State,

157 A.3d 1235 (fable), 2017 WL 897421, at *4 (Del Mar. 3, 2017). After the hearing, in April 2016,

the Superior Court ordered Petitioner to undergo a psychiatric evaluation to detennine Petitioner's

competency to stand trial and to assess his state of mind at the time of the offense. (D.I. 12-7 at 2)

The psychiatric report was filed in May 2016, finding that Petitioner, although mentally ill, had been

competent to stand trial. See Feliciano, 2017 WL 897421, at *9. The Superior Court denied the Rule

61 motion on June 24, 2016. Id. at *2. Petitioner appealed, and the Delaware Supreme Court

affirmed the Superior Court's judgment on March 3, 2017. Id.
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 3 of 16 PageID #: 544




III.    GOVERNING LEGAL PRINCIPLES

        A. Exhaustion and Procedural Default

        Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);

O'Suilivan v. Boercke/, 526 U.S. 838, 842-44 (1999); Picard v. Connor, 404 U.S. 270,275 (1971). The

AEDPA states, in pertinent part:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be
                granted unless it appears that -

                (A) the applicant has exhausted the remedies available in the courts
                of the State; or

                (B)(i) there is an absence of available State corrective process; or
                    (ii) circumstances exist that render such process ineffective to
                   protect the rights of the applicant.

28 u.s.c. § 2254(b)(1).

        The exhaustion requirement is based on principles of comity, requiring a petitioner to give

"state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State's established appellate review process." O'Sullivan, 526 U.S. at 844-45; see also

Wms v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement

by demonstrating that the habeas claims were "fairly presented" to the state's highest court, either

on direct appeal or in a post-conviction proceeding, in a procedural manner permitting the court to

consider the claims on their merits. See Bell v. Cone, 543 U.S. 447,451 n.3 (2005); Castille v. Peoples,

489 U.S. 346,351 (1989).

        A petitioner's failure to exhaust state remedies will be excused if state procedural rules

preclude him from seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160 (3d


                                                     2
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 4 of 16 PageID #: 545




Cir. 2000); Teague   ti.   Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically exhausted,

such claims are nonetheless procedurally defaulted. See Unes, 208 F.3d at 160; Coleman v. Thompson,

501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state's highest

court, but that court "clearly and expressly'' refuses to review the merits of the claim due to an

independent and adequate state procedural rule, the claim is exhausted but procedurally defaulted.

See Coleman, 501 U.S. at 750; Hanis ti. Reed, 489 U.S. 255, 260-64 (1989).

        Federal courts may not consider the merits of procedurally defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice will result if the court does not review the

claims. See McCandless v. Vaughn, 172 F.3d 255,260 (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To

demonstrate cause for a procedural default, a petitioner must show that "some objective factor

extemal to the defense impeded counsel's efforts to comply with the State's procedural rule."

Murray v. Carrier, 477 U.S. 478,488 (1986). To demonstrate actual prejudice, a petitioner must show

"that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire trial

with error of constitutional dimensions." Id. at 494.

        Altematively, a federal court may excuse a procedural default if the petitioner demonstrates

that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards v.

Carpenter, 529 U.S. 446, 451 (2000); Wenger v. Frank, 266 F.3d 218, 224 (3d Cir. 2001). A petitioner

demonstrates a miscarriage of justice by showing a "constitutional violation has probably resulted in

the conviction of one who is actually innocent." Murray, 477 U.S. at 496. Actual innocence means

factual innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623 (1998). In

order to establish actual innocence, the petitioner must present new reliable evidence - not

presented at trial - that demonstrates "it is more likely than not that no reasonable juror would have

                                                        3
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 5 of 16 PageID #: 546




found petitioner guilty beyond a reasonable doubt." House v. Beil, 547 U.S. 518, 537-38 (2006); see

also Sweger v. Chesn~, 294 F.3d 506, 522-24 (3d Cir. 2002).

        B. Standard of Review

        If a state's highest court adjudicated a federal habeas claim on the merits, the federal court

must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to

28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court's decision was

"contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States," or the state court's decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.

§ 2254(d)(1) & (2); see also WiJJiams v. Tt!Jlor, 529 U.S. 362,412 (2000);Appei v. Horn, 250 F.3d 203,

210 (3d Cir. 2001). A claim has been "adjudicated on the merits" for the purposes of 28 U.S.C.

§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather

than on a procedural or some other ground See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009).

The deferential standard of§ 2254(d) applies even ''when a state court's order is unaccompanied by

an opinion explaining the reasons relief has been denied." Harrington v. Richter, 562 U.S. 86, 98

(2011 ). As explained by the Supreme Court, "it may be presumed that the state court adjudicated

the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary." Id. at 99.

        Finally, when reviewing a habeas claim, a federal court must presume that the state court's

determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1). This presumption of

correctness applies to both explicit and implicit findings of fact, and is only rebutted by clear and

convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); CampbeJJ v. Vaughn, 209 F.3d 280,



                                                    4
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 6 of 16 PageID #: 547




286 (3d Cir. 2000); Miiler-EI v. Cockrell, 537 U.S. 322,341 (2003) (stating that clear and convincing

standard in§ 2254(e)(1) applies to factual issues, and unreasonable application standard of

§ 2254(d)(2) applies to decisions on merits).

IV.     DISCUSSION

        Petitioner timely filed the § 2254 Petition presently pending before the Court, which asserts

the following three grounds for relief: (1) defense counsel provided ineffective assistance by failing

to subpoena a witness identified by Petitioner; (2) there was insufficient evidence to support

Petitioner's conviction; and (3) Petitioner was not competent at the time of his trial because he was

taking medication for his mental illness. (D.I. 1)

        A.      Claim One: Ineffective Assistance of Counsel

        In Claim One, Petitioner contends that defense counsel provided ineffective assistance by

failing to subpoena Bruce Cherry to testify at trial. According to Petitioner, Cherry is one of the two

eyewitnesses to the offense for which Petitioner was convicted. Petitioner presented the arguments

in Claim One to the Delaware state courts in his Rule 61 proceeding. The Superior Court denied

the Claim as meritless, and the Delaware Supreme Court affirmed that decision "on the basis of the

[Superior C]ourt's order." Feliciano, 2017 WL 897421, at *1. Given these circumstances, Claim One

will only warrant relief if the Superior Court's decision2 was either contrary to, or an unreasonable

application of, clearly established federal law.

        The Supreme Court precedent governing ineffective assistance of counsel claims is the two-

pronged standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984), and its progeny. See

W@ns v. Smith, 539 U.S. 510 (2003). Under the first Strickland prong, a petitioner must demonstrate

that "counsel's representation fell below an objective standard of reasonableness," with

2
 Given the Delaware Supreme Court's reliance on the Superior Court's judgment, the Court will
reference the Superior Court's decision for all claims analyzed under§ 2254(d)(1) in this Opinion.
                                                    5
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 7 of 16 PageID #: 548




reasonableness being judged under professional norms prevailing at the time counsel rendered

assistance. See Strick/and, 466 U.S. at 688. Under the second Strick/and prong, a petitioner must

demonstrate "there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Id. at 694. A reasonable probability is a

"probability sufficient to undermine confidence in the outcome." Id. A court can choose to address

the prejudice prong before the deficient performance prong, and reject an ineffective assistance of

counsel claim solely on the ground that the defendant was not prejudiced. See Strickland, 466 U.S. at

698.

        In order to sustain an ineffective assistance of counsel claim, a petitioner must make

concrete allegations of actual prejudice and substantiate them or risk summary dismissal. See Wells v.

Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley v. Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987).

Although not insurmountable, the Strick/and standard is highly demanding and leads to a "strong

presumption that counsel's conduct falls within the wide range of reasonable professional

assistance." Strickland, 466 U.S. at 689.

        With respect to the first prong of the§ 2254(d)(1) inquiry, a "state court decision is contrary

to clearly established federal law if it applies a rule that contradicts the governing law set forth in

Supreme Court precedent, or if it confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from that reached by

the Supreme Court." Eley v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013). Here, the Superior Court

decision was not contrary to Strickland; it correctly identified and applied the Strickland standard. See

Williams, 529 U.S. at 406 ("[A] run-of-the-mill state-court decision applying the correct legal rule

from [Supreme Court] cases to the facts of a prisoner's case [does] not fit comfortably within

§ 2254(d)(1)'s 'contrary to' clause.").

                                                     6
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 8 of 16 PageID #: 549




        The Court must also determine if the Superior Court reasonably applied the Strick/and

standard to the facts of Petitioner's case. When performing the second prong of the§ 2254(d)

inquiry, the Court must review the Superior Court's decision with respect to Petitioner's ineffective

assistance of counsel Claims through a "doubly deferential" lens.3 See Richter, 562 U.S. at 105. The

relevant question when analyzing counsel's performance under the "doubly deferential lens" "is not

whether counsel's actions were reasonable, [but rather] whether there is any reasonable argument

that counsel satisfied Strick/antis deferential standard." Id. In tum, when assessing prejudice under

Strickland, the question is "whether it is reasonably likely the result would have been different'' but-

for counsel's performance, and the "likelihood of a different result must be substantial, not just

conceivable." Id. Finally, when viewing a state court's determination that a Strickland claim. lacks

merit through the lens of§ 2254(d), federal habeas relief is precluded "so long as fairminded jurists

could disagree on the correctness of the state court's decision." Id. at 101.

        As defense counsel explained in his Rule 61 affidavit, the only available witness - Petitioner's

son - actually did testify at trial. Bruce Cherry, the other eyewitness, "was incarcerated at the ti.me of

trial and unavailable according to his attomey." (D.I. 12-6 at 40) During the Rule 61 hearing,

defense counsel further explained that Cherry's attorney asserted Cherry's Fifth Amendment right

against self-incrimination and refused to allow Cherry to testify at trial. See Feliciano, 2017 WL
3
As explained by the Richter Court,

                The standards created by Strickland and§ 2254(d) are both "highly
                deferential," and when the two apply in tandem, review is doubly so.
                The Strick/and standard is a general one, so the range of reasonable
                applications is substantial. Federal habeas courts must guard against
                the danger of equating unreasonableness under Strickland with
                unreasonableness under
                § 2254(d).

562 U.S. at 105 (internal citations omitted).

                                                    7
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 9 of 16 PageID #: 550




897421, at *8. Given this record, the Court concludes that defense counsel did not perform.

deficiently by failing to subpoena an unavailable witness.

        It follows that Petitioner has failed to demonstrate that he suffered prejudice &om Cherry's

absence as a witness. See Zettlemoyer v. Fu/comer, 923 F.2d 284,298 (3d Cir.1991) (petitioner cannot

establish ineffective assistance of counsel for failure to call a witness in absence of specific allegation

or offer of evidence that testimony was forthcoming or available upon reasonable investigation);

Lewis v. MaZflrkiewiez, 915 F.2d 106, 115 (3d Cir.1990) (prejudice prong of Strickland not satisfied

where petitioner did not establish that testimony of potential witness - whom counsel failed to

interview - would have supported his claim of self-defense). Notably, Petitioner has provided no

evidence that Cherry would have testified at trial, that Cherry would have admitted to burglarizing

the home, or that Cherry would have absolved Petitioner of participating in the burglary.

        For all of these reasons, the Court concludes that the Superior Court reasonably applied

Strick/and in holding that defense counsel did not provide ineffective assistance by failing to

subpoena Cherry to testify at trial.

        B.      Claim Two: Insufficient Evidence

        In Claim Two, Petitioner contends that insufficient evidence was presented at trial to

support his conviction because the victim homeowner ("victim") had given him permission to be in

her house. He asserts that he was only at the house to find money that the victim had taken &om

him the night before.

        The record reveals that Petitioner did not exhaust state remedies for Claim Two, because he

did not present a stand-alone insufficient evidence claim to the Superior Court in his Rule 61 motion

and to the Delaware Supreme Court on post-conviction appeal. Instead, he argued that defense



                                                     8
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 10 of 16 PageID #: 551




 counsel was ineffective for failing to challenge the evidence and for having Petitioner forego a

 suppression hearing. (D.I. 12-9 at 4; D.I 12-4 at 4-9)

         At this juncture, any attempt by Petitioner obtain review of Claim Two in a new Rule 61

 motion would be time-barred under Delaware Superior Court Criminal Rule 61(1)(i) and barred as

 second or successive under Rile 61(i)(2). Therefore, Claim Two is procedurally defaulted, meaning

· that the Court cannot review the merits of the Claim absent a showing of cause and prejudice, or

 that a miscarriage of justice will result absent such review.

         Petitioner does not assert any cause for his procedural default of Claim Two. In the absence

 of cause, the Court does not need to address the issue of prejudice. Nevertheless, Petitioner cannot

 demonstrate that he was prejudiced by the default. Although Petitioner asserts he did not ''break

 into" the house because he had the victim's permission to be there, a person is guilty of second

 degree burglary when the person knowingly enters or remains unlawfully in a dwelling with the

 intent to commit a crime therein. See 11 Del. Code§ 825(a). In Petitioner's case, the trial court was

 aware that the victim had previously entrusted Petitioner with holding her mail and with keeping an

 eye on her house. However, the fact that Petitioner may have had permission to enter the victim's

 home does not change the fact that Petitioner was found in possession of the items that were stolen

 from the victim's home. Thus, under Delaware law, there was sufficient evidence for a trier of fact

 to find that Petitioner was guilty of second degree burglary.

         Finally, the miscarriage of justice exception cannot excuse Petitioner's default, because he

 does not assert any new reliable evidence of his actual innocence.

         Thus, for all of these reasons, the Court will deny Claim Two as procedurally barred




                                                     9
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 11 of 16 PageID #: 552




        C.      Claim Three: Competency to Stand Trial

        In Claim Three, Peri.ti.oner contends that he was not competent to stand trial because he was

taking medications that affected his mental state. The Superior Court rejected the argument as

meritless in Peri.ti.oner's Rule 61 proceeding, and the Delaware Supreme Court affinned that decision

on the basis of the Superior Court's order. As a result, Claim Three will only warrant habeas relief if

the Superior Court's decision was either contrary to, or an unreasonable application of, clearly

established federal law.

        The clearly established federal law governing competency issues is the standard announced

in Dusky v. United States, 362 U.S. 402 (1960), and Drope v. Missouri, 420 U.S. 162 (1974). As

explained by the Supreme Court:

                the Constitution does not permit trial of an individual who lacks
                "mental competency." Dusk:, defines the competency standard as
                including both (1) "whether" the defendant has "a rational as well as
                factual understanding of the proceedings again.st him" and (2)
                whether the defendant "has sufficient present ability to consult with
                his lawyer with a reasonable degree of rational understanding." 362
                U.S., at 402. Drope repeats that standard, stating that it "has long
                been accepted that a person whose mental condition is such that he
                lacks the capacity to understand the nature and object of the
                proceedings again.st him, to consult with counsel, and to assist in
                preparing his defense may not be subjected to a trial." 420 U.S., at
                171.

Indiana v. Edwards, 554 U.S. 164, 169-70 (2008).

        Turning to the first prong of the§ 2254(d)(l) inquiry, the Court notes that the Superior

Court stated that the standard for competency was "whether [the defendant] has sufficient present

ability to consult with his lawyer with a reasonable degree of rational understanding - and whether

he has a rational as ·well as factual understanding of the proceedings again.st him, and whether he

possess[es] the ability to 'assist in preparing his defense."' Feliciano, 2017 WL 897421, at *13. While


                                                   10
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 12 of 16 PageID #: 553




the Superior Court did not specifically mention Dusky and Drope, the Delaware case it referenced4

did articulate the applicable standard and cite to Dusky and Drope. Consequently, the Superior

Court's decision was not contrary to clearly established federal law. See Fahy v. Horn, 516 F.3d 169,

196 (3d Cir. 2008) (concluding state court's decision was not "contrary to" clearly established federal

law where it relied on state court cases which themselves articulated proper standard derived from

Supreme Court precedent); Williams, 529 U.S. at 406 ("[A] run-of-the-mill state-court decision

applying the correct legal rule from [Supreme Court] cases to the facts of a prisoner's case [does] not

fit comfortably within§ 2254(d)(l)'s 'contrary to' clause.").

        The Court must further detennine if the Superior Court unreasonably applied the standard

articulated in Drope and Dusky in rejecting Petitioner's argument that he was not competent to stand

trial because he was medicated. Significantly, when a state court renders a determination as to

competency, its

                determinations on the merits of a factual issue are entitled to a
                presumption of correctness on federal habeas review. A federal court
                may not overturn such determinations unless it concludes that they
                are not "fairly supported by the .record." We have held that a state
                court's conclusion .regarding a defendant's competency is entitled to
                such a presumption.

Demosthenes v. Baal, 495 U.S. 731, 735 (1990) (internal citations omitted).

        After .reviewing the .record in accordance with this framework, the Court concludes that the

Superior Court's competency determination is .reasonably supported by the record and, in tum, that

the Superior Court reasonably applied clearly established federal law in denying Petitioner's

contention that he had not been competent to stand trial due to being medicated for his mental

illness. Although Petitioner contends that his medicated-state rendered him incompetent to stand

4
 The Superior Court citied State v. Williamson, 2013 WL 268981, at *2 (Del. Super. Ct Jan. 23, 2013),
which itself cited Dusky, 362 U.S. at 402, and Drope, 420 U.S. at 171. See Feliciano, 2017 WL 897421,
at *13.
                                                   11
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 13 of 16 PageID #: 554




trial, there is no support for this claim. The transcript of the pre-trial colloquy and the exchanges

between Petitioner and the trial judge reveal that Petitioner was able to respond clearly and properly

to the judge's questions and that Petitioner was aware of the proceedings against him. During the

pre-trial colloquy, defense counsel informed the trial judge that he had known Petitioner for twenty-

five years, and provided valuable insight and support for the finding that Petitioner was competent

to stand trial. The trial judge also independently questioned Petitioner about his familiarity with the

criminal justice system, the medications he was taking and their effect on his ability to understand

the proceedings against him, his understanding of the charges against him and possible sentences,

his desire to proceed with a bench trial instead of a jury trial, and confirmed that the final decision

on how to proceed was Petitioner's alone. (D.I. 12-10 at 17-19)

        After all of this interaction, the trial judge then concluded:

                I find that based on what [defense counsel] has told me, your
                attorney, and my conversation with you, [Petitioner], I find that you
                are aware of what is going on today, you understand the process, you
                understand what you're facing. You are able to communicate with
                your attorney and that you feel that you are prepared for trial and that
                we can go forward.

(D.1. 12-10 at 19)

        The Superior Court's inquiry into Petitioner's competency during the Rule 61 proceeding

provides additional support for the determination that Petitioner was competent to stand trial. The

judge who conducted the pre-trial competency colloquy with Petitioner was the same judge who

conducted the Rule 61 hearing on Petitioner's competency argument, so that judge had the benefit

of assessing Petitioner's credibility and awareness in both proceedings. However, the Superior

Court did not just rely on its past understanding of Petitioner's case. Rather, after initially reviewing

Petitioner's Rule 61 allegations, defense counsel's Rule 61 affidavit in response, and the State's

response, the Superior Court found it necessary to conduct a hearing on Petitioner's contentions.
                                                 12
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 14 of 16 PageID #: 555




       The Superior Court described Petitioner's demeanor and presentation during the Rule 61

hearing as follows:

                [Petitioner] represented himself, appeared coherent, responsively
                answered questions, and acted appropriately. [Petitioner] was aware
                that he was on medications, was able to tell the Court the names of
                his current medications (Geodon and Zoloft), and knew that he took
                Risperdal, Haldol, and Seroquel for twelve years prior to his trial

               He acknowledged that his medications actually helped his mental
               illness because his prescribed drugs lower the voices in his head,
               make him feel calmer, and make him feel better about himsel£ He
               also admitted that his mental health issues were essentially the same
               before and after his trial He said that he was not sure what was
               happening in the trial because he has memory problems.

                Moreover, although [Petitioner] claimed that his medication
                interfered with his ability to understand the trial, [Petitioner]
                acknowledged that he did not inform. the Court, when he had the
                opportunity, that he did not understand the proceedings or was
                unprepared to go forward on the day of trial.

Feliciano, 2017 WL 897421, at *4.

        Defense counsel testified during the Rule 61 hearing. In addition to reminding the Superior

Court about his twenty-five year relationship with Petitioner and his knowledge of Petitioner's

mental health issues, defense counsel stated that Petitioner had assisted in his defense and had

participated in his trial, explaining that it was Petitioner who suggested defense counsel should

subpoena Cherry and his niece to testify at trial. Feliciano, 2017 WL 897421, at *8.

        The Superior Court also questioned Petitioner about the difference between his Rule 61

allegation of incompetency and the answers he had given during the pre-trial colloquy. See Feliciano,

2017 WL 897421, at *4. Petitioner acknowledged he remembered the trial judge's pre-trial questions

and, in response to the Superior Court's statement that "you told me you understood what was

going on," Petitioner responded:


                                                  13
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 15 of 16 PageID #: 556




               Well, I was just basically trying to, you know - I don't know what I
               was tbiolciog about but I really wasn't feeling good that day.

Feliciano, 2017 WL 897421, at *4. Petitioner then proceeded to describe his recollection of the

burglary, and stated that he was taking responsibility for the crime even though his son ''was one of

the brains behind" the burglary. Id. After that statement, the following discourse occurred:

                Superior Court:         Which is contrary to what he testified to in
                                        [trial] Court, right?

                Petitioner:             Yeah.

                Superior Court:         So, he lied in [trial] Court?

                Petitioner:             Yeah.

Feliciano, 2017 WL 897421, at *4.

       After the conclusion of the Rule 61 hearing, the Superior Court ordered Petitioner to

undergo a competency examination. The psychiatrist issued a report on May 20, 2016, which stated

that Petitioner had been competent to stand trial, even considering his mental illness. Id. at *10.

Specifically, the report stated that Petitioner "possessed an intact understanding of the legal charges

against him ... the plea available to him, the plea bargaining ..., the weight of the evidence against

him and the potential outcome of the case." Id. at *11.

        Given this record, Petitioner cannot demonstrate that the Superior Court erred in

determlolog he was competent to stand trial. There is strong evidence that Petitioner had a rational

and factual understanding of the proceeding against him, that he was sufficiently able to consult with

defense counsel, and that he assisted in the preparation of his defense. Accordingly, the Court

concludes that the Superior Court reasonably applied Drope and Dusk:] in rejecting Petitioner's

contention that he was incompetent to stand trial, and that its rejection of Claim Three was not



                                                   14
Case 1:17-cv-00430-LPS Document 14 Filed 11/16/20 Page 16 of 16 PageID #: 557




based on an unreasonable determination of the facts in light of the evidence. Accordingly, the Court

will deny Claim Three for failing to satisfy the standards set forth in § 2254(d)(1) and (2).

V.      CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A

certificate of appealability is appropriate when a petitioner makes a "substantial showing of the

denial of a constitutional right'' by demonstrating "that reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); see also

Slack v. McDaniel, 529 U.S. 473,484 (2000).

        The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.

VI.     CONCLUSION

        For the reasons discussed, the Court concludes that the Petition must be denied. An

appropriate Order will be entered.




                                                   15
